ORDER

PER CURIAM.
AND NOW, this 23rd day of April, 2007, the Petition for Allowance of Appeal is hereby granted. The order of the Superior Court is reversed, the adjudication of dependency is vacated, and the matter is remanded to the Court of Common Pleas for Petitioner to testify on her own behalf and present witnesses and other evidence. The trial court’s failure to permit Petitioner to testify and introduce evidence deprived Petitioner of her right to introduce evidence and be heard pursuant to 42 Pa.C.S. 6338(a).